 


113 HR 2612 RH: Public Buildings Savings and Reform Act of 2013
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 493
113th CONGRESS  2d Session 
H. R. 2612
[Report No. 113–656] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2013 
Mr. Barletta (for himself, Ms. Norton, Mr. Shuster, and Mr. Rahall) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

December 11, 2014
Additional sponsor: Mr. Williams


December 11, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend title 40, United States Code, to improve the functioning and management of the Public Buildings Service. 
 
 
1.Short titleThis Act may be cited as the Public Buildings Savings and Reform Act of 2013. 
2.Required offsets for new space 
(a)Offsets and freeze of space inventoryChapter 33 of title 40, United States Code, is amended by adding at the end the following: 
 
3317.Offsets and freeze of space inventory 
(a)Information in prospectusAny prospectus that proposes new space, whether leased or owned, transmitted pursuant to section 3307(b) for each of fiscal years 2014, 2015, 2016, and 2017 shall contain information outlining the details of the elimination of at least a corresponding amount of space. 
(b)Freezing the real estate footprintOn an annual basis, the Administrator shall not increase the size or amount of its real property inventory, leased or owned, as compared to its fiscal year 2012 real property baseline, except in those years in which space offsets have been specifically identified or for emergency or national security purposes as determined by the President. . 
(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following: 
 
 
3317. Offsets and freeze of space inventory.  . 
3.Minimizing costs of leased space 
(a)DefinitionsSection 3301(a) of title 40, United States Code, is amended— 
(1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and 
(2)by inserting after paragraph (4) the following: 
 
(5)Maximum rental rateThe term maximum rental rate means the maximum rate, by rentable square feet estimated by the Administrator of General Services for the leasing of commercial space for purposes of a public building in a given geographical location. . 
(b)Restrictions on below-Prospectus projectsSection 3307(g) of title 40, United States Code, is amended by adding at the end the following: 
 
(3)Restriction on below-prospectus level 
(A)Restriction on rental rateThe Administrator may not lease space at an amount below the average annual rental rate thresholds established pursuant to subsections (a) and (h) and that exceeds the maximum rental rate established by the Administrator for the respective geographical location, unless the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate are notified by the Administrator in writing at least 10 days before the execution of such lease. 
(B)Annual reportsThe Administrator shall submit, on an annual basis, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing the maximum rental rates established by the Administrator by geographical location. 
(4)Restriction on other below-prospectus level projectsNot less than 30 days before entering into any lease-construction agreement, regardless of the threshold amounts established pursuant to subsections (a) and (h), the Administrator shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, in writing, of the intention to enter into such agreement and include in the notification details of the project and any associated information. . 
4.Reports on leases 
(a)Reports on leasesChapter 33 of title 40, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
3318.Reports on leasesNot later than December 31 of each year, the Administrator of General Services shall submit a list to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of all leases, including lease-construction agreements, entered into by the General Services Administration for the previous fiscal year. For each lease, the list shall detail the size of the space, location, tenant agency or agencies, total annual rental rate, and the authorized annual rental if such rental rate exceeds the annual threshold amounts set forth in section 3307. . 
(b)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the following: 
 
 
3318. Reports on leases.  . 
5.Zero-based space justificationSection 3307(b) of title 40, United States Code, is amended— 
(1)in paragraph (6) by striking and at the end; 
(2)in paragraph (7) by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(8)with respect to any prospectus, including for replacement space, lease renewal, or lease extension, the Administrator shall include a justification for such space, including an explanation of why such space could not be consolidated or co-located into other owned or leased space. . 
6.Reducing costs related to courthouses 
(a)Reducing costs related to courthousesChapter 33 of title 40, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
3319.Reducing costs related to courthouses 
(a)Limitation on new courthousesThe Administrator of General Services may not commence construction of any new courthouse if— 
(1)construction has not begun on or before the date of enactment of this section; and 
(2)the design and construction of the new courthouse fails to comply, at a minimum, with the courtroom sharing requirements described in subsection (b). 
(b)Courtroom sharing requirements definedThe term courtroom sharing requirements means— 
(1)in courthouses with 10 or more active district judges, 2 courtrooms per 3 active district judges, except such courthouses may contain not less than 9 courtrooms for active district judges; 
(2)in courthouses with 3 or more bankruptcy judges, 1 courtroom per 2 bankruptcy judges; 
(3)in courthouses with 3 or more senior district judges, 1 courtroom per 2 senior district judges; and 
(4)in courthouses with 3 or more magistrate judges, 1 courtroom per 2 magistrate judges. 
(c)United states courts design guideNot later than 180 days after the date of enactment of this section, the Design Guide for courthouses shall be updated to incorporate courtroom sharing requirements to the maximum extent practicable. 
(d)UtilizationIf a new courthouse will add capacity in the inventory of the General Services Administration, existing space in the same courthouse complex must be fully utilized or relinquished from the inventory of the General Services Administration. . 
(b)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the following: 
 
 
3319. Reducing costs related to courthouses.  . 
7.Inspector General reviewThe Inspector General of the General Services Administration shall review the Public Buildings Service’s internship program, recent graduate program, and any similar program and report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate on the following: 
(1)The costs associated with each program. 
(2)Value added to the Public Buildings Service by the programs. 
(3)Recommendations on improving the programs. 
(4)Compliance with Federal hiring laws, practices, and standards. 
8.Bonuses and conferences 
(a)Moratorium on bonusesSection 592 of title 40, United States Code, is amended by adding at the end the following: 
 
(g)Moratorium on bonusesNo funds in the Federal Buildings Fund may be available for bonuses, performance awards, or similar expenditures for a member of the Senior Executive Service, until the Administrator of General Services submits a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate detailing— 
(1)the findings and conclusions of a review of the Public Building Service’s system of awarding bonuses and performance awards; 
(2)actions to be taken by the Administrator to improve the system and ensure efficiency and effectiveness; and 
(3)a description of how the actions identified will resolve any inefficiencies identified. . 
(b)Restrictions on conferences and travelChapter 33 of title 40, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
3320.Restrictions on conferences and travel 
(a)Reports regarding conferencesNot later than the end of each fiscal year, the Administrator of General Services shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on conferences proposed to be hosted by the Public Buildings Service for the subsequent fiscal year. The report shall include the following for each proposed conference: 
(1)The purpose of the conference. 
(2)A detailed budget for the conference, including related travel, lodging, and per diem costs. 
(3)The expected number of participants, including from the Public Buildings Service. 
(4)The location and length of the conference. 
(5)Any expected non-Federal funding or sponsorships. 
(b)Conference reviewNot later than 60 days after each fiscal year, the Administrator shall submit a report to the congressional committees identified in subsection (a) including the following: 
(1)The actual expenditures and costs of each conference and a comparison to the budget submitted pursuant to subsection (a). 
(2)The actual number of participants of the Public Buildings Service in each conference and associated travel, lodging, and per diem costs. 
(3)An agenda of each conference programming and events. . 
(c)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the following: 
 
 
3320. Restrictions on conferences and travel.  . 
9.Administrative costs specified 
(a)Administrative costs specifiedSection 592(c) of title 40, United States Code, is amended by adding at the end the following: 
 
(5)Exception for administrative expensesNotwithstanding paragraph (1), deposits in the Fund may not be used for administrative expenses of the Public Buildings Service unless an amount specified for such expenses is specifically authorized for a given fiscal year. . 
(b)Reporting of administrative expensesSection 3307 of title 40, United States Code, is amended by adding at the end the following: 
 
(i)Budget proposal of administrative expenses 
(1)Proposed budgetNot later than the date that the President submits the budget request to Congress pursuant to section 1105 of title 31, United States Code, the Administrator of General Services shall submit a proposed budget for the Public Buildings Service to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate detailing all proposed administrative expenses for such Service for the following fiscal year. 
(2)Specifics of budget proposalSuch proposed budget shall include the following: 
(A)A breakdown of proposed administrative expenses of the Public Buildings Service and the expenses of the previous fiscal year, including a breakdown of object classification and subclassification to include salaries, bonuses, travel and transportation, training, and conferences. 
(B)A breakdown as described in subparagraph (A) for the Public Buildings Service headquarters, Commissioner’s office, and each of the regional offices. 
(C)A breakdown of proposed staffing levels, including the number of full-time equivalent positions and the number of Federal employees by job classification and title of the Public Buildings Service, the Service headquarters, Commissioner’s office, and the regional offices, and the numbers for the same for the previous fiscal year. 
(D)A detailed justification for any proposed increase in administrative expenses or staffing. 
(E)A justification for the total amount of administrative expenses. 
(3)Administrative cost categoriesThe budget proposal information described in paragraph (2) shall provide the required information within the following administrative cost categories: 
(A)Building Operations and Maintenance, including cleaning, utilities and fuels, and maintenance. 
(B)Salaries and Expenses, including other building services, space acquisition, staff support, and information technology services. . 
10.Limitation on authorizationsSection 3307 of title 40, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
(j)Expiration of committee resolutionsUnless a lease is executed or a construction, alteration, repair, design, or acquisition project is initiated within 5 years of the resolution approvals adopted by the Committee on Transportation and Infrastructure of the House of Representatives or the Committee on Environment and Public Works of the Senate pursuant to subsection (a), such resolutions shall be deemed expired. This subsection shall only apply to resolutions approved after the date of enactment of this subsection. . 
11.Limitation on certain leasing authorities 
(a)Limitation on leasing authority of other agenciesChapter 33 of title 40, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
3321.Limitation on leasing authority of other agencies 
(a)In generalNotwithstanding any other provision of law, an executive agency may not lease space for the purposes of a public building as defined under section 3301, except as provided under section 585 and the provisions of this chapter. 
(b)Public buildingFor the purposes of this section, the term public building includes leased space. 
(c)ExclusionsThis section shall not apply to— 
(1)properties that are excluded for reasons of national security by the President; and 
(2)properties of the Department of Veterans Affairs. 
(d)ConstructionNothing in this section shall be construed as creating new authority for executive agencies to enter into leases. 
(e)Delegation pilotWith respect to executive agencies covered by subsection (a)— 
(1)the Administrator of General Services may delegate authority to manage the procurement of leases to an appropriate executive agency if the Administrator determines that such agency has the appropriate expertise and ability to do so and such delegation promotes efficiency and economy; 
(2)the delegation under this subsection does not exempt the Administrator or the agency to which the delegation is made from any other provision of this chapter, including sections 592 and 3307; and 
(3)the delegation authority under this subsection shall terminate on December 31, 2018. 
(f)ReportNot later than 6 months before the termination date set forth in subsection (e)(3), the Administrator shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. The report shall include an analysis of the effectiveness of the delegation authority provided in this section, including— 
(1)a comparison of the costs and terms associated with leases procured under the delegation authority to the leases procured by the Public Buildings Service; 
(2)whether procurements delegated were consistent with authorization limitations and parameters; and 
(3)recommendations on improvements to the delegation authority and whether such authority should be extended. . 
(b)Small businessesWhen using commercial leasing services, the Administrator of General Services shall adhere to the requirements of the Small Business Act (15 U.S.C. 631 et seq.). 
(c)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the following: 
 
 
3321. Limitation on leasing authority of other agencies.  . 
12.Utilization rates 
(a)Utilization ratesChapter 33 of title 40, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
3322.Utilization rates 
(a)Measurement of space utilizationNot later than 6 months after the date of enactment of this section, the Administrator of General Services shall develop and implement a method of measuring actual utilization rates of its owned and leased inventory of public buildings space and a plan for incorporating such utilization rates into performance metrics for owned and leased buildings by region. 
(b)Space utilizationAny method developed and implemented pursuant to subsection (a) shall be based on actual utilization by rentable square feet per person. 
(c)ReportNot later than 1 year after the date of enactment of this section and annually thereafter, the Administrator shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate utilization rates measured pursuant to subsection (a) and performance metrics for owned and leased buildings. 
(d)CertificationNot later than one year after the date of enactment of this section and every year thereafter, the Administrator and tenant Federal agencies shall certify, in writing, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate the actual number of personnel housed in each building, leased or owned, in the inventory of the General Services Administration. Such written certifications shall detail the number of Federal employees, temporary employees, contractors, and any other non-Federal employees. 
(e)Database 
(1)In generalThe Administrator shall maintain a database of utilization rates and metrics developed pursuant to this section. 
(2)AccessibilityThe database described in paragraph (1) shall be made available upon request by congressional committees. 
(3)ExclusionsFor reasons of national security, the President may exclude any property from the requirements of this subsection. 
(f)Agency space plansNot later than 60 days after the date of enactment of this section, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate all agency Real Property Cost Savings and Innovation Plans submitted pursuant to the MANAGEMENT PROCEDURES MEMORANDUM NO. 2013–02 of the Office of Management and Budget. The Administrator shall submit subsequent updates of the Real Property Cost Savings and Innovation Plans or any successor plans to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate not later than 60 days after their receipt by the Administrator. . 
(b)Clerical amendmentThe analysis for such chapter, as amended by this Act, is further amended by adding at the end the following: 
 
 
3322. Utilization rates.  . 
13.Eliminating project escalationsSection 3307(c) of title 40, United States Code, is amended by adding at the end the following: The Administrator shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of any increase of more than 5 percent of an estimated maximum cost or of any increase or decrease in the scope or size of a project of 5 or more percent. Such notification shall include an explanation regarding any such increase or decrease. The scope or size of a project shall not increase or decrease by more than 10 percent unless an amended prospectus is submitted and approved pursuant to this section.. 
14.Report on public building service activitiesNot later than 1 year after the date of enactment of this Act, the Administrator of the General Services shall submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate regarding how the Public Buildings Service, through its acquisition activities— 
(1)conserves existing urban, suburban and rural resources; 
(2)encourages the development and redevelopment of urban, suburban, and rural areas; and 
(3)reduces costs to the Public Building Service and improves the social, economic, environmental, and cultural conditions of the communities in urban, suburban, and rural areas. 
 

December 11, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
